*586On Application for Rehearing.
Monroe, J.
In this case, it is ordered, adjudged and decreed that .the decree heretofore entered be supplemented by the addition of the following, to-wit: It is further ordered, adjudged and decreed that the judgment appealed from, in favor of said plaintiffs, James A. Brennan and James H. Douglas, and against the New Orleans Sewer Company and the Board of Liquidation of the City Debt, be annulled, avoided .and reversed, and that there now be judgment in favor of said defendants and against said plaintiffs rejecting the demands of the latter and dissolving the injunction issued at their instance, at the cost of said plaintiffs in both courts.